881 F.2d 1076
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elizabeth HABLE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-2132.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

Before MERRITT and KENNEDY, Circuit Judges, and JAMES D. TODD, District Judge.*
PER CURIAM:


1
Elizabeth Hable appeals from the judgment of the District Court affirming the Secretary of Health and Human Services' denial of her claim for disability benefits.


2
Upon consideration of the entire record and the briefs submitted by the parties, we affirm for the reasons stated by the District Court.



*
 The Honorable James Dale Todd, United States District Judge for the Western District of Tennessee, sitting by designation